Case 1:20-cv-03394-PKC-LB Document 11 Filed 08/07/20 Page 1 of 2 PageID #: 129




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JHONATAN MONDRAGON, JORGE
YUMBATO CASTRO, JAVIER GONZALES                                MEMORANDUM & ORDER
CASTRO, URBANO GONZALEZ,                                          20-CV-3394 (PKC)
JANISSHONG GARCIA, OSCAR TORRES,
SERAFIN BLANCO VALLE, EMMA
MOLINA, SYLVIA CASTRO, CLARIBEL
CUELLAR, CARLOS JUAREZ RODRIGUEZ
and FRANCO MALVACEDO,

                               Plaintiffs,

                 - against -

BIZ2CREDIT, INC., FUNDING CIRCLE
LIMITED, KABBAGE, INC., CELTIC BANK,
BLUEVINE CAPITAL, INC., LENDIO, INC.,
UNITED STATES SMALL BUSINESS
ADMINISTRATION; JOVITA CARRANZA,
in her Official Capacity as Administrator of the
Small Business Administration; UNITED
STATES DEPARTMENT OF TREASURY;
and STEVEN T. MNUCHIN, in his Official
Capacity as Secretary of the Treasury,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        “It is well established that in this Circuit the standard for an entry of a TRO is the same as

for a preliminary injunction.” Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008).

        In order to justify a preliminary injunction, a movant must demonstrate 1)
        irreparable harm absent injunctive relief; and 2) “either a likelihood of success on
        the merits, or a serious question going to the merits to make them a fair ground for
        trial, with a balance of hardships tipping decidedly in the plaintiff’s favor.”

Allstate Ins. Co. v. Elzanaty, 929 F. Supp. 2d 199, 217 (E.D.N.Y. 2013) (quoting Metro. Taxicab

Bd. of Trade v. City of New York, 615 F.3d 152, 156 (2d Cir. 2010)). Because Plaintiffs in this

action have not sufficiently shown a likelihood of success on the merits or a serious question going



                                                           1
Case 1:20-cv-03394-PKC-LB Document 11 Filed 08/07/20 Page 2 of 2 PageID #: 130




to the merits, the Court denies what it construes as Plaintiffs’ request for a temporary restraining

order. However, the Court will hold a telephonic hearing on what it further construes as Plaintiffs’

motion for preliminary injunction on Friday, August 14, 2020 at 10:00 a.m. Each party should

call the following conference number: (888) 684-8852, and use access code: 7245547. The Clerk

of Court is also respectfully directed to provide a copy of this Court’s Order, as well as Plaintiffs’

Complaint, Order to Show Cause, and Declaration, to the United States Attorney for the Eastern

District of New York via email.

       The Court also notes that multiple purported Plaintiffs have not signed the Complaint, and

may not be represented by the pro se Plaintiffs who have. See, e.g., Pridgen v. Andresen, 113 F.3d

391, 393 (2d Cir. 1997) (“[A]ppearance pro se denotes (in law latin) appearance for one’s self; so

that a person ordinarily may not appear pro se in the cause of another person or entity.”). Should

the remaining Plaintiffs wish to appear in advance of the August 14th hearing, they must submit an

amended complaint signed by all Plaintiffs.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: August 7, 2020
       Brooklyn, New York




                                                  2
